Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on January 4, 2021 regarding Application No. 16/857691.
Claims 18 and 19 were added.
Claims 1-19 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Regarding rejection of claim 1 under 35 U.S.C. 103 over Chatterjee/Iida/Jibbe, the applicant argues that the combination fails to teach “detecting a first request for expanding the plurality of cache devices; in response to detecting the first request, obtaining status information of the plurality of cache devices;” as claimed [Remarks p.10, 2nd paragraph]. The applicant appears to suggest that Chatterjee initiates expansion and/or reduction in the absence of any request or indication to expand and/or reduce. This is unreasonable; and the examiner respectfully disagrees. 
Chatterjee is directed to adjusting a size of at least one of the first and second cache regions of the SSDs [abstract]. Chatterjee further discloses that the adjustment can be configured using a user-defined policy based on the I/O load of the data storage trigger expansion and/or reduction in the size of the write-back cache [c10 L35-c11 L5]. A person of ordinary skill in the art would reasonably understand that triggering expansion and/or reduction implies generating a request (or signal, command, action, etc.) when the user-defined policy is met. 
Chatterjee further discloses that a size of at least one of the first cache region 335A and the second cache region 335B can be dynamically adjusted based data flow, such as the I/O load of the data storage system; wherein it should be understood that the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored by the data storage system, and this information (i.e. I/O load information) can be provided to the cache layer (e.g., cache layer 304 of FIG. 3A) so that the cache layer can make dynamic adjustments to the cache regions [c10 L35-45]. Thus, a person of ordinary skill in the art would reasonably understand that providing the I/O load information to the cache layer for dynamic adjustment is done in response to the triggering of the expansion and/or reduction in the size of the write-back cache [c10 L35-c11 L5]. Hence the combination Chatterjee/Iida/Jibbe clearly teach the particular limitations.
Regarding rejection of claim 3 under 35 U.S.C. 103 over Chatterjee/Iida/Jibbe, the applicant argues that “Chatterjee fails to describe any act of deciding where to place a new cache device after detecting a request for "expanding the plurality of cache devices."” [Remarks p.13, last paragraph]. And from this concludes that “Chatterjee appears merely to expand or shrink its cache regions independently. Therefore, claim 3 further patentably 
Chatterjee explicitly discloses that  during times of write heavy or I/O-intensive workloads from the host (e.g., initiators SA-SN), the size of the second cache region 335B can be increased to accommodate the operations; wherein alternatively or additionally, during times when the host (e.g., initiators SA-SN) fires more read I/O operations than write I/O operations, the size of the first cache region 335A can be increased to accommodate the operations. [c10 L45-55]. That is Chatterjee explicitly discloses expanding region 335A in response to a difference between the first load and the second load (i.e. times when the read I/O operations are more than the write I/O operations); and wherein I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache [c10 L35-c11 L7]. Hence the combination Chatterjee/Iida/Jibbe clearly teach the particular limitations.
Regarding rejection of claim 7 under 35 U.S.C. 103 over Chatterjee/Iida, the applicant argues that Chatterjee fails to disclose any specific "second request for shrinking the cache devices" [Remarks p.15, 1st paragraph]. The examiner respectfully disagrees. 
On the one hand, claim 7 is an independent claim; therefore, there is no first request previously defined. As such the particular limitation of “detecting a second request for shrinking the cache devices” is broadly and reasonably interpreted as “detecting a request for shrinking the cache devices”. On the other hand, as it was explained for claim 1, Chatterjee discloses that the adjustment can be configured using a user-defined policy based on the I/O load of the data storage system; wherein I/O load trigger expansion and/or reduction in the size of the write-back cache [c10 L35-c11 L5]. A person of ordinary skill in the art would reasonably understand that triggering expansion and/or reduction implies generating a request (or signal, command, action, etc.) as a result that the user-defined policy has been met. Hence the combination Chatterjee/Iida clearly teach the particular limitations.
Regarding claim 7 the applicant further argues that claim 7 requires that the second request pertain to "shrinking the cache devices," which includes both the first cache device group and the second cache device group (e.g., both read and write cache groups; see preamble of claim 7). And from this concludes that, since the triggering of expansion and/or reduction in Chatterjee applies to the write-back cache only, as represented by cache region 335B, it does not apply to both cache regions 335A and 335B [Remarks p.15, 2nd paragraph]. The examiner respectfully disagrees.
Claim 7 recites “… a second cache device group serving a write request, the method comprising: detecting a second request for shrinking the cache devices; and in response to detecting the second request, removing at least one cache device in the second cache device group from the plurality of cache devices by…”. On the one hand, the particular limitation of “a second request for shrinking the cache devices” does not require that the request be to “all of the device”; this is a narrow interpretation of the particular limitation. Broadly and reasonably speaking the request could be directed to a single device with the devices; or directed to more than one of the devices. The language of the particular limitation is broad and does not specifies. On the other hand, claim 7 do particular states that the request to shrink is serviced by removing at least one cache device in the second cache device group. Therefore, when looking at the claim second cache device group serving write requests.
Thus, even when accepting the applicant’s characterization of the prior art; mainly that “the triggering of expansion and/or reduction in Chatterjee applies to the write-back cache only, as represented by cache region 335B, it does not apply to both cache regions 335A and 335B” [Remarks p.15, 2nd paragraph]; this would read on the particular limitations. Thus the combination Chatterjee/Iida clearly teach the particular limitations.
Regarding claim 7 the applicant further states that Iida is directed to RAID technology, not to cache management; and from this concludes that  one skilled in the art would not look to Iida for help in conceiving of "removing the at least one cache device," as claim 7 requires [Remarks p.16, 1st paragraph]. The examiner respectfully disagrees.
Chatterjee explicitly discloses that the first cache region of the SSDs can be maintained as a RAID 0 array. Alternatively or additionally, the second cache region of the SSDs can be maintained as a RAID 1 array [c2 L64-67]. Therefore, Iida and Chatterjee are analogous art; and, thus, a person of ordinary skill in the art would absolutely know to look at Iida for help conceiving the claimed invention.
Regarding claim 10 the applicant arguments are significantly similar to those of claim 1 [Remarks p.16-17, spanning paragraph]. Thus, it should be clear from the discussion for claim 1, above, how the combination clearly teaches the agues limitations.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,635,323. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would, after a cursory examination of the claims, conclude that the two claimed inventions are obvious variants of each other. In particular claims 6 and 13 of U.S. Patent No. 10,635,323 contains all the elements of the independent claims 1, 7 and 10 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784); and still further in view of Jibbe (US 2009/0210620).
1, Chatterjee teaches a method of managing a plurality of cache devices [plurality of SSDs as a caching medium; c4 L17-37 and FIG. 3B], the plurality of cache devices including a first cache region serving a read request [the first cache region 335A can be maintained in the write-through cache mode, such that the first cache region 335A maintains read data blocks; wherein subsequent read I/Os are directed to one of the data blocks stored in the first cache region 335A can be retrieved from the SSD cache medium 330; c9 L45-67] and a second cache device group serving a write request [the second cache region 335B can be maintained in the write-back cache mode, such that the second cache region 335B maintains dirty data blocks; wherein a new write I/O operation is performed in the second cache region 335B; c10 L1-35], the method comprising:
detecting a first request for expanding the plurality of cache regions [trigger expansion and/or reduction in the size of the write-back cache; wherein the size of the second cache region 335B can be increased to accommodate the operations; and wherein size of the first cache region 335A can be increased to accommodate the operations; c10 L35-c11 L7];
in response to detecting the first request, obtaining status information of the plurality of cache regions, the status information indicating at least one of: a load status and a usage situation of a storage space [the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored by the data storage system, and this information can be provided to the cache layer so that the cache layer can make dynamic adjustments to the cache regions; c10 L35-c11 L7]; and
adding, based on the obtained status information, more cache into the first cache region or the second cache region [a size of at least one of the first cache region 335A and the second cache region 335B can be dynamically adjusted based data flow, such as the I/O load of the data storage system; c10 L35-c11 L7].
Chatterjee, however, does not explicitly teach a first cache device group and a second cache device group; and in response to detecting the first request adding a new cache device other than the plurality of cache devices into the first cache device group or the second cache device group.
Chatterjee, further discloses that the SSD cache medium 330 can include more than two SSDs; wherein each of the first and second cache regions 335A and 335B can include at least a portion of each of the SSDs; and wherein the SSD cache medium 330 can be split into more than two cache regions [c9 L24-44]. And still further discloses that: (i) the first cache region 335A is maintained according to RAID level 0 and (ii) the second cache region 335B is maintained according to RAID level 1 [c9 L45-c10 L34].
Iida, when addressing issues related to SSDs RAID group, discloses a first cache device group and a second cache device group [the SSDs 301, 302, 303, 304, and 305 may be referred to as SSD#0, SSD#l, SSD#2, SSD#3, and SSD#4, respectively; wherein two RAID groups RAID#0 and RAID#1 are set; ¶0075].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the different regions 335A and 335B of Chatterjee as two SSD based RAID groups as disclosed by Iida. The combination would have be obvious because a person of ordinary skill in the art would 
Finally, Jibbe, in analogous art, discloses a scalable cache depository 220 comprising one or more SSDs [¶0025 and FIG. 2]. Jibbe further teaches adding a new cache device other than the plurality of cache devices into the first cache device group or the second cache device group [the scalable cache depository 220 is scalable because more SSDs 226, 228 may be added if greater cache memory is desired, and the controller's cache can be increased dynamically as the SAN environment scales up; wherein the SSDs may be hot-pluggable for field upgrade benefits; ¶0026].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add an SSD device to the different regions 335A and 335B of Chatterjee whenever necessitated by the system as indicated by the capacity, load and usage as disclosed by Jibbe. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique to improve similar devices in the same way.
Regarding claim 3, Chatterjee/Iida/Jibbe teach the method according to claim 1, wherein the status information indicates the load status of the plurality of cache devices, and adding the new cache device comprises: obtaining, based on the load status of the plurality of cache device, a first load of the first cache device group and a second load of the second cache device group [the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored; c10 L35-c11 L7 on Chatterjee];
in response to a difference between the first load and the second load or a ratio of the first load to the second load exceeds a predetermined threshold, adding the new cache device into the first cache device group [during times of write-heavy or I/O-intensive workloads from the host (e.g., initiators SA-SN), the size of the second cache region 335B can be increased to accommodate the operations; wherein I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c10 L35-c11 L7 on Chatterjee]; and
in response to the difference between the first load and the second load or the ratio of the first load to the second load is below the predetermined threshold, adding the new cache device into the second cache device group [during times when the host (e.g., initiators SA-SN) fires more read I/O operations than write I/O operations, the size of the first cache region 335A can be increased to accommodate the operations; wherein I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c10 L35-c11 L7 on Chatterjee].
Regarding claim 4, Chatterjee/Iida/Jibbe teach the method according to claim 1, wherein the status information indicates the usage situation of the storage space of the plurality of cache devices, and adding the new cache device comprises:
determining, based on the usage situation of the storage space of the plurality of cache devices, a usage rate of the storage space of the second cache device group [the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored; c10 L35-67 on Chatterjee];
in response to the usage rate of the storage space of the second cache device group exceeds a first threshold [I/O load thresholds can be selected to trigger , adding the new cache device into the second cache device group [during times of write-heavy or I/O-intensive workloads from the host (e.g., initiators SA-SN), the size of the second cache region 335B can be increased to accommodate the operations; c10 L35-L67 on Chatterjee]; and
in response to the usage rate of the storage space of the second cache device group is below the first threshold [I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c1 L5-7 on Chatterjee], adding the new cache devices into the first cache device group [during times when the host (e.g., initiators SA-SN)fires more read I/O operations than write I/O operations, the size of the first cache region 335A can be increased to accommodate the operations; c10 L35-67 on Chatterjee].
To further clarify the rejection, while Chatterjee does not explicitly disclose a first and second threshold; Chatterjee does explicitly disclose that I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache [c11 L1-7]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a different threshold for each of the cache regions on Chatterjee. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 6, Chatterjee/Iida/Jibbe teach the method according to claim 1, wherein a cache device in the first cache device group comprises a first solid-state disk (SSD) pair, and each SSD in the first SSD pair serves the read request independently [each of the storage nodes 2A-2G is utilized to handle I/O operations independently, but are exposed to the initiator of the I/O operation as a single device; c4 L55-65 on Chatterjee].
Regarding claims 10, 12, 13 and 15, this claim limitations are significantly similar to those of claim 1, 3, 4 and 6 and, thus, are rejected on the same grounds.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784); further in view of Jibbe (US 2009/0210620); and still further in view of Cassell (US 7,664,913).
Regarding claim 2, Chatterjee/Iida/Jibbe explicitly teach all the claim limitations except for the method according to claim 1, wherein the first request indicates a list of a plurality of candidate cache devices, and wherein adding the new cache device comprises: selecting new cache devices one by one from the list of the candidate cache devices for adding the new cache device into the first cache device group or the second cache device group.
Cassell, when addressing the issues of expanding a RAID group by adding storage devices teaches a list of a plurality of candidate cache devices, and wherein adding the new cache device comprises: selecting new cache devices one by one from the list of the candidate cache devices for adding the new cache device into the first cache device group or the second cache device group [the disks that are added to the RAID groups of the volume are retrieved from one or more spare pools of disks maintained by the storage system; abstract, c12 L55-c13 L2, c15 L9-L23 and c18 L8-c19 L7].

Regarding claim 11; this claim limitations are significantly similar to those of claims 2 and, thus, are rejected on the same grounds.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784); further in view of Jibbe (US 2009/0210620); and still further in view of Laboy (US 6,442,652)
Regarding claim 5, Chatterjee/Iida/Jibbe explicitly teach all the claim limitations except for the method according to claim 1, wherein the status information indicates the usage situation of the storage space of the plurality of cache devices, and adding the new cache device comprises: determining, based on the usage situation of the storage space of the plurality of cache devices, an idle rate of the storage space of the second cache device group; in response to the idle rate of the storage space of the second cache device group is below a second threshold, adding the new cache device into the second cache device group; and in response to the idle rate of the storage space of the second cache device group is above the second threshold, adding the new cache device into the first cache device group.
Laboy, when addressing issues of cache memory, teaches a cache memory dynamically controlled so as to enable the cache memory only when run time dynamically engage or disengage cache memory based upon load considerations. The simple control algorithm trends the computer processor's idle time and, when the processor load increases such that idle time is below a threshold, cache memories are then engaged; and wherein when the processor load relaxes, idle time increases to the point that a threshold is exceeded and the cache memories are disengaged [c3 L10-25].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to grow/shrink the cache regions of Chatterjee/Iida/Jibbe based on an idle rate (or idle time) of each region in relation to a threshold for each region as disclosed by Laboy. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 14, this claim limitations are significantly similar to those of claim 5 and, thus, are rejected on the same grounds.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784).
Regarding claim 7, Chatterjee teaches a method of managing a plurality of cache devices in a storage system [plurality of SSDs as a caching medium; c4 L17-37 and FIG. 3B], the plurality of cache devices including a first cache region serving a read request [the first cache region 335A can be maintained in the write-through cache mode, such that the first cache region 335A maintains read data blocks; wherein subsequent read I/Os are directed to one of the data blocks stored in the first cache region  and a second cache device group serving a write request [the second cache region 335B can be maintained in the write-back cache mode, such that the second cache region 335B maintains dirty data blocks; wherein a new write I/O operation is performed in the second cache region 335B; c10 L1-35], the method comprising:
detecting a second request for shrinking the cache regions [trigger expansion and/or reduction in the size of the write-back cache; wherein the size of the second cache region 335B can be increased to accommodate the operations; and wherein size of the first cache region 335A can be increased to accommodate the operations; c10 L35-c11 L7]; and
in response to detecting the second request, shrinking the second cache region by: duplicating a dirty page in the at least one cache device to a storage device of the storage system [the second cache region 335B maintains dirty data blocks (e.g., data blocks not yet flushed to the mass storage devices); wherein one or more data blocks stored in the second cache region 335B can be flushed or persisted to the mass storage devices (e.g., the underlying stable medium); c10 L1-34].
Chatterjee, however, does not explicitly teach a first cache device group and a second cache device group; prohibiting a write operation for the at least one cache device; and removing the at least one cache device.
Chatterjee, further discloses that the SSD cache medium 330 can include more than two SSDs; wherein each of the first and second cache regions 335A and 335B can include at least a portion of each of the SSDs; and wherein the SSD cache medium 330 can be split into more than two cache regions [c9 L24-44]. And still further discloses that: 
Iida, when addressing issues related to SSDs RAID group, discloses a first cache device group and a second cache device group [the SSDs 301, 302, 303, 304, and 305 may be referred to as SSD#0, SSD#l, SSD#2, SSD#3, and SSD#4, respectively; wherein two RAID groups RAID#0 and RAID#1 are set; ¶0075]; and removing the at least one cache device [releasing an SSD from a RAID group; ¶0091].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the different regions 335A and 335B of Chatterjee as two SSD based RAID groups as disclosed by Iida. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Finally while both Chatterjee and Iida are silent regarding prohibiting a write operation for the at least one cache device; a person of ordinary skill in the art would understand, based on the disclosures of Chatterjee and Iida that for correct operation of a storage system before releasing a storage device (i.e. as disclosed in Iida) any further accesses (e.g. writing) must be prohibited to said storage device.
Therefore, based on the disclosures of the prior arts, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prohibiting a write operation for the at least one cache device. The modification would have be obvious because a person of ordinary skill in the art would 
Regarding claim 9, Chatterjee/Iida teach the method according to claim 7, wherein a cache device in the first cache device group comprises a first solid-state disk (SSD) pair, and each SSD in the first SSD pair serves the read request independently [each of the storage nodes 2A-2G is utilized to handle I/O operations independently, but are exposed to the initiator of the I/O operation as a single device; c4 L55-65 on Chatterjee].
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784); and further in view of Cassell (US 7,664,913).
Regarding claim 8, Chatterjee/Iida explicitly teach all the claim limitations except for the method according to claim 7, wherein the second request indicates a list of candidate cache devices, and the method further comprises: selecting cache devices one by one from the list of the candidate cache devices for removing the selected cache devices from the plurality of cache devices.
Cassell, when addressing the issues of expanding a RAID group by adding storage devices teaches a list of candidate cache devices, and the method further comprises: selecting cache devices one by one from the list of the candidate cache devices for removing the selected cache devices from the plurality of cache device [the disks that are added to the RAID groups of the volume are retrieved from one or more spare pools of disks maintained by the storage system; abstract, c12 L55-c13 L2, c15 L9-L23 and c18 L8-c19 L7].
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784); further in view of Jibbe (US 2009/0210620); and still further in view of Imazaki (US 2014/0359238).
Regarding claim 18, Chatterjee/Iida/Jibe explicitly teach all the claim limitations except for the method of claim 1, wherein detecting a first request includes receiving the first request as an input from the user.
Imazaki, when addressing the issues of managing a storage apparatus, teaches wherein detecting a first request includes receiving the first request as an input from the user [determines whether the user instruction thus input in step S302 is an instruction to add a disk or an instruction to delete a clone volume (S303); ¶0145].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to initiate Chatterjee’s expansion and/or reduction in the size of the write-back cache.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Iida (US 2017/0097784); and still further in view of Imazaki (US 2014/0359238).
Regarding claim 19, Chatterjee/Iida explicitly teach all the claim limitations except for the method of claim 7, wherein detecting a first request includes receiving the first request as an input from the user.
Imazaki, when addressing the issues of managing a storage apparatus, teaches wherein detecting a first request includes receiving the first request as an input from the user [determines whether the user instruction thus input in step S302 is an instruction to add a disk or an instruction to delete a clone volume (S303); ¶0145].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to initiate Chatterjee’s expansion and/or reduction in the size of the write-back cache when determined that a user inputted a request to an instruction to add a disk or an instruction to delete a clone volume as disclosed in Imazaki. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/           Primary Examiner, Art Unit 2132